Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 1 of 66 PagelD# 161

EXHIBIT A
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 2 of 66 PagelD# 162

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

)
MATTHEW SCOTT, et al., )
) Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs, }
)
v. )
)
TRUSTIFY, INC., et al., }
)
Defendants, )
)

 

AFFIDAVIT OF MATTHEW SCOTT

I, Matthew Scott, affirm that I am competent to testify to the matters stated herein,
deposes and says:

1. [ am an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.

2. [am a Plaintiff in the above-captioned matter and a former employee of Trustify, Inc.
(“Trustify”) and Daniel Boice.

3. | began working for Trustify and Boice on March 13, 2017 in Arlington, Virginia.

4, Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses,

5. Daniel K. Boice is the founder and CEO of Trustify.

6. In Boice’s capacity with Trustify, Boice individually:

a, was personally in charge of managing and controlling the business operations
of Trustify;

b. was my most senior manager and supervisor;

¢. oversaw and evaluated my job duties;

d. made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f. set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records
relating to me; and

i. had full authority to fire me, which he exercised on November 26, 2018.

7, Boice was the principal owner of Trustify and controlled how Trustify used its funds.

8. In 2018, Boice used Trustify funds to pay for personal expenses, including
approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds.

9. Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

Il. I was initially paid $75,000 per year pursuant to an offer letter I received from
Trustify.

12. My offer letter is attached as Exhibit 1.

13. From November 1, 2018 until November 26, 2018, f worked each week day from
approximately 9am until approximately 5 pm with a l-hour lunch break, except for between
approximately 9am-S5pm on November 19-November 23, 2018 I and the other Plaintiffs were
sent home on paid time off and paid holiday leave.

14. By fall of 2018, Trustify was in financial distress.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 3 of 66 PagelD# 163

15. Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day.

18. On Friday, November 16, 2018, I and the other Plaintiffs emailed Boice and formally
requested payment for our unpaid wages and that Trustify appropriately pay our unpaid tax
withholdings for October 2018.

19, The November 16, 2018 email stated that if Trustify did not pay us that we would “be
forced to make a complaint to the Virginia Labor Board.”

20. On Monday, November 19, [ and the other Plaintiffs met with Boice and asked about
our paychecks,

21, Boice became extremely angry and threatening toward us and told us to leave.

22. Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, November 23.

23. Trustify, meanwhile, deactivated our access to company email and instant messaging
systems on Monday, November 19, 2018.

24, On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

25. Trustify and Boice have not paid me for the work I performed in November 2018.
26. This totals $5,352.47.

27. Following my termination, | did not begin another job until January 24, 2019. My
hew position pays me $13.25 per hour and 1 work forty hours per week.

28. My lost wages between the time of my termination and April 29, 2019 equal
$24,628.77.

DATED this 6 — day of May , 2019

Matthew Scott

Exe —
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 4 of 66 PagelD# 164

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 5 of 66 PagelD# 165 |

 

2200 Crystal Drive &th Floor, Arlington, VA 22202

February 27, 2017

Dear Matthew Scott,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment with the Company on the terms described below.

1. Position. You will start in a full-time position as a Junior Front-End
Engineer and you will initially report to our Director of Technology, Ryan Flynn.

Your primary duties will include Front-End Development for our Product
Engineering team. By signing this letter, you confirm with the Company that you
are under no contractual or other legal obligations that would prohibit you from
performing your duties with the Company.

2. Compensation and Employee Benefits, You will be paid a starting
salary at the rate of $65,000.00 per year.

You will receive benefits for medical, dental and more. Trustify’s benefits are run
through UnitedHealthcare and include a range of plans from low deductible to
high. Trustify contributes 100% up to a capped amount for medical. For dental
and vision the company contributes 50% of the premiums. Trustify completely
covers the costs of a standard $100,000 life insurance policy, short term disability,
and long term disability for all employees.

Other benefits include 2 weeks of Paid Time Off, three paid sick days, and your
birthday off. Employees have the chance to earn additional PTO through our 8-
for-8 policy- for every 8 hours of community service conducted with Trustify the
employee has the potential to earn an additional 8 hours of PTO to use on a
service event of their choice. We enjoy weekly happy hours, game nights,
company sponsored outings, and casual attire.

3. Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment
with the Company, to sign the Company’s enclosed standard Confidential
Information and Invention Assignment Agreement. Further, you hereby assign all
right, title and interest in the work produced during your service as an employee

Doc ID: 009648456645¢ 740625327431 27b6922437aa25f
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 6 of 66 PagelD# 166

of Trustify, except that you retain display rights in the work, i.e., for use in
portfolios, exhibitions and other self-promotion channels.

4. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any
time and for any reason, with or without cause. Any contrary representations
which may have been made to you are superseded by this offer. This is the full
and complete agreement between you and the Company on this term. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and the Company’s Chief Executive Officer.

 

5. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the written consent of the Company.

6. Taxes, Withholding and Required Deductions. All forms of
compensation referred to tn this letter are subject to all applicable taxes,
withholding and any other deductions required by applicable law.

7. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b) = Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof.

(c) Counterparts. This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature.

(d) ~—_— Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws by email or

Doc ID: 0c9e48456645c74e625327a3 127b6922437aa25t
|
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 7 of 66 PagelD# 167

any other electronic means. You hereby consent to (i) conduct business
electronically (ii) receive such documents and notices by such electronic delivery
and (iii) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

[Signature Page Follows]

Doc ID: 0c9e48456645c74e625327a3 1 27b6022437aa25t
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 8 of 66 PagelD# 168

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Conftdential Information and Invention
Assignment Agreement and return them to me. As required, by law, your employment
with the Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the
close of business on March 2, 2017.

Very truly yours,

TRUSTIFY

By: Boll 3»

Name: Daniel K. Boice
Title: CEO

ACCEPTED AND AGREED:
Matthew Scott

TT

(Signature)

02/27/2017

 

Date:

Anticipated Start Date: March 13, 2017 7; °f

Attachment A: Confidential Information and Invention Assignment Agreement

Doc ID: 069e48456645c74e625327a3127b6922437aa25t
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 9 of 66 PagelD# 169

EXHIBIT B
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 10 of 66 PagelD# 170

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

MATTHEW SCOTT, et al.,
Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs,

v.

TRUSTIFY, INC., et al.,

Defendants.

Meme ne” Ne eee mre Nee ee Neem Stee ee Se”

 

AFFIDAVIT OF ELISABETH NUGENT

1, Elisabeth Nugent, affirm that I am competent to testify to the matters stated herein,
deposes and says:

1. Tam an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.

2, [ am a Plaintiff in the above-captioned matter and a former employee of Trustify,
Inc. (“Trustify”) and Daniel Boice.

3, I began working for Trustify and Boice on June 12, 2017 in Arlington, Virginia.

4. Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.

5. Daniel K. Boice is the founder and CEO of Trustify.

6. In Boice’s capacity with Trustify, Boice individually:

a. was personally in charge of managing and controlling the business
operations of Trustify;

b. was my most senior manager and supervisor;
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 11 of 66 PagelD# 171

c. oversaw and evaluated my job duties;

d. made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f, set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records

relating to me; and

i. had full authority to fire me, which he exercised on November 26, 2018.
7. Boice was the principal owner of Trustify and controlled how Trustify used its
funds.
8. In 2018, Boice used Trustify funds to pay for personal expenses, including

approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds.

9, Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

11. I was initially paid $52,000 per year pursuant to an offer letter | received from
Trustify. I was later provided raises and my salary was $63,000 per year as of

12. My offer letter is attached as Exhibit 1.

13. From November |, 2018 until November 26, 2018, I worked each week day from
approximately 9am until approximately 5 pm with a 1-hour lunch break, except for between
approximately 9am-5pm on November 19-November 23, 2018 I and the other Plaintiffs were sent

home on paid time off and paid holiday leave.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 12 of 66 PagelD# 172

14, By fall of 2018, Trustify was in financial distress.

15. Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day,

18. On Friday, November 16, 2018, I and the other Plaintiffs emailed Boice and
formally requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018.

19. The November 16, 2018 email stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

20. On Monday, November 19, | and the other Plaintiffs met with Boice and asked
about our paychecks.

21, —_ Boice becarne extremely angry and threatening toward us and told us to leave.

22.  Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, November 23.

23.  Trustify, meanwhile, deactivated our access to company email and instant
messaging systems on Monday, November 19, 2018.

24, On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

25. — Trustify and Boice have not paid me for the work I performed in November 2018.

26. This totals $4,487.67.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 13 of 66 PagelD# 173

27. Following my termination, I did not begin another job until January 14, 2019. My
new position pays me more than I was earning at Trustify.
28. My lost wages between the time of my termination and January 14, 2019 equals

$8,480.77. my
DATED this © | _ day of Man 2019

Elisabeth Nugent

 
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 14 of 66 PagelD# 174

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 15 of 66 PagelD# 175

 

200 12" Street Suite 801, Arlington, VA 22202

May 25, 2017

Dear Elisabeth Nugent,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to cond itionally offer
you employment with the Company on the terms described below.

1. Position, You will start in a full-time position as a Manager of
Investigations Network and you will initially report to Matthew De Leon, VP of
Investigations.

Your primary duties will include investigations network growth and management. By
signing this letter, you confirm with the Company that you are under no contractual or
other legal obligations that would prohibit you from performing your duties with the
Company.

2. Compensation and Employee Benefits. Your annual salary will be
$52,000.00, payable in accordance with the Company’s normal payroll cycle. As an
exempt employee, you will not be entitled to overtime pay and your salary is intended to
cover all hours worked including any hours worked in excess of 40 in a workweek or
overtime as otherwise mandated by applicable state law.

3. During your employment, you will be eligible for employee benefits consistent with
the Company’s practices and applicable law and in accordance with the terms of the
applicable benefit plans as they currently exist and subject to any future modifications in
the Company’s discretion, Trustify’s benefits are currently run through UnitedHealthcare
and include a range of plans from low deductible to high. Trustify contributes 100% up to
a capped amount for medical. For dental and vision the company contributes 50% of the
premiums. Trustify completely covers the costs of a standard $100,000 life insurance
policy, short term disability, and long term disability for all employees.

Other benefits include 2 weeks of Paid Time Off, three paid sick days, and your birthday
off. Employees have the chance to earn additional PTO through our 8-for-8 policy- for
every 8 hours of community service conducted with Trustify the employee has the
potential to earn an additional 8 hours of PTO to use on a service event of their choice.
We enjoy weekly happy hours, game nights, company sponsored outings, and casual
attire.

Doc ID: 3c$f2be177ae631 ee? 1a651b388ea 1 9a04cbied{
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 16 of 66 PagelD# 176

4, Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement. Further, you hereby assign all right, title and interest
in the work produced during your service as an employee of Trustify, except that you
retain display rights in the work, i-e., for use in portfolios, exhibitions and other self-
promotion channels.

 

5. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for any
reason, with or without cause or notice. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and procedures,
may change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company’s Chief
Executive Officer,

6. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business activity
without the written consent of the Company.

7. Taxes. Withholding and Required Deductions. All forms of

compensation referred to in this letter are subject to all applicable taxes, withholding and
any other deductions required by applicable law.

8. No Contract Violation, By signing below, you acknowledge, represent
and warrant to the Company that you are not now under any obligation of a contractual
nature to any person, business or other entity which is inconsistent or in conflict with this
letter or which would prevent you from performing your obligations for the Company.

9. Background Investigation. Initial and continued employment with the
Company i is contingent upon your successful completion of all of the Company’s lawful
employment background checks. Unsatisfactory results, refusal to cooperate with, or any
attempts to affect the results of employment background checks will result in withdrawal
of any employment offer, or termination of employment if already employed. By signing
below, you authorize the Company or its designee to inquire into your educational,
criminal, professional and/or past employment history as needed to research your
qualifications for this or any future position; and you agree to execute any necessary
consents to perform such checks. By signing below you also authorize any person, school,
current employer, past employer, organization or law enforcement agency to provide
Trustify or its designee with any information or opinion requested by Trustify in connection
with its background investigation, including but not limited to information concerning your

Doc ID: 3c9f@be177ae631ee21a651b388ea19a04cbfedt
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 17 of 66 PagelD# 177

performance, reputation and character, and you release such persons and organizations
from any legal liability in providing such statement or opinions whether they are positive
or negative in nature.

10. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b) ~—_ Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof.

(c) Counterparts. This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature,

(d) —_ Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorperation or Bylaws by email or
any other electronic means. You hereby consent to (i) conduct business
electronically (ti) receive such documents and notices by such electronic delivery
and (iii) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

{Signature Page Follows}

Doe ID: 3c9f2be177ae631 ee?21a651b388ea1 Sa04cbfed1

|
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 18 of 66 PagelD# 178

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Confidential Information and Invention
Assignment Agreement and return them to me, As required, by law, your employment
with the Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the
close of business on Monday May 29, 2017.

Very truly yours,

TRUSTIFY
Be Rah

Name: Daniel K. Boice
Title: CEO

ACCEPTED AND AGREED:
Elisabeth Nugent

 

(Signature)

 

05/26/2017
Date:

Anticipated Start Date: June 12, 2017 EY

Attachment A: Confidential Information and Invention Assignment Agreement

 

Doc ID: 3c9f2be177ae631ee0e? 1a651b388ea19a04cbfed1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 19 of 66 PagelD# 179

EXHIBIT C
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 20 of 66 PageID# 180
DocuSign Envelope ID: FFAAEDFC-76F 1-41D2-907D-45B2CE7A799C

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

MATTHEW SCOTT, et al.,
Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs,

Vv.

TRUSTIFY, INC., et al.,

Defendants.

Meme! Somer” meme Smee” amet” Senge!” eee” Nemes” Sone Se Se

 

AFFIDAVIT OF KEVIN WIGGINS
I, Kevin Wiggins, affirm that I am competent to testify to the matters stated herein, deposes
and says:
1, Jam an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein,
2. Tam a Plaintiff in the above-captioned matter and a former employee of Trustify,
Inc. (“Trustify”) and Daniel Boice.
3. I began working for Trustify and Boice on July 5, 2017 in Arlington, Virginia.
4, Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.
5, Daniel IX. Boice is the founder and CEO of Trustify.
6. In Boice’s capacity with Trustify, Boice individually:
a. was personally in charge of managing and controlling the business
operations of Trustify;

b, was my most senior manager and supervisor;
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 21 of 66 PagelD# 181
DocuSign Envelope ID: F7AAEDFC-76F 1-41D2-907D-45B2CE7A799C

c. oversaw and evaluated my job duties;

d. made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f. set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records

relating to me; and
i. had full authority to fire me, which he exercised on November 26, 2018.

7. Boice was the principal owner of Trustify and controlled how Trustify used its
funds,

8. In 2018, Boice used Trustify funds to pay for personal expenses, including
approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds.

9, Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

11. [was paid $50,000 per year pursuant to an offer letter I received from Trustify,

12. From November [, 2018 until November 26, 2018, I worked each week day from
approximately 9am until approximately 5 pm with a 1-hour lunch break, except for between
approximately 9am-Spm on November 19-November 23, 2018 when I and the other Plaintiffs were
sent home on paid time off and paid holiday leave.

13. By fall of 2018, Trustiffy was in financial distress.

14. Trustify stopped paying amounts owed to some vendors.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 22 of 66 PagelD# 182
DocuSign Envelope ID: FFAAEDFC-76F 1-41D2-907D-45B2CE7A799C

15. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

16. — Boice did not return that or the next day.

17. On Friday, November 16, 2018, 1 and the other Plaintiffs emailed Boice and
formaily requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018,

18. The November 16, 2018 email stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

19. On Monday, November 19, I and the other Plaintiffs met with Boice and asked
about our paychecks,

20. Boice became extremely angry and threatening toward us and told us to leave.

21. — Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, November 23.

22.  ‘Trustify, meanwhile, deactivated our access to company email and instant
messaging systems on Monday, November 19, 2018.

23. On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

24. — Trustify and Boice have not paid me for the work | performed in November 2018.

25. This totals $3,561.64.

26. Following my termination, I did not begin another job until February 5, 2019. My

new position pays me more than | was earning at Trustify.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 23 of 66 PagelD# 183
DocuSign Envelope ID: FFAAEDFC-76F 1-41D2-907D-45B2CE7A799C

27. My lost wages between the time of my termination and January 14, 2019 equals
$9,726.03.
DATED this 9" day of M4Y , 2019

DocuSigned by:

WS

Kevin Wiggins
E5E02C1387A34CA...
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 24 of 66 PagelD# 184

EXHIBIT D
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 25 of 66 PagelD# 185

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

MATTHEW SCOTT, et al.,
Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs,

v.

TRUSTIFY, INC., et al.,

Defendants.

a

 

AFFIDAVIT OF STACY BLACKBURN

I, Stacy Blackburn, affirm that [ am competent to testify to the matters stated herein,
deposes and says:

1, Tam an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.

2, Tam a Plaintiff in the above-captioned matter and a former employee of Trustify,
Inc. (Trustify”) and Daniel Boice.

3. | began working for Trustify and Boice on May 7, 2018 in Arlington, Virginia,

4, Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.

5. Daniel K. Boice is the founder and CEO of Trustify.

6. In Boice’s capacity with Trustify, Boice individually:

a, was personally in charge of managing and controlling the business
operations of Trustify;

b, was my most senior manager and supervisor;
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 26 of 66 PagelD# 186

c. oversaw and evaluated my job duties;
d. made or delegated the decisions to me;
e. set and determined my job duties and responsibilities;
f. set and determined my rate and method of pay;
g. set, controlled, and monitored my work schedule;
h. maintained or caused to be maintained all work and employment records
relating to me; and
i. had full authority to fire me, which he exercised on November 26, 2018.
7. Boice was the principal owner of Trustify and controlled how Trustify used its
funds,
8. In 2018, Boice used Trustify funds to pay for personal expenses, including

approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to

pay expenses related to a personal lawsuit with Trustify funds.

9, Trustify and Boice provided an online private investigator platform that connected

customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

11. Twas paid $70,000 per year pursuant to an offer letter I received from ‘Trustify.

12. My offer letter is attached as Exhibit 1,

13. From November |, 2018 until November 26, 2018, I worked each week day from

approximately 9am until approximately 5 pm with a 1-hour lunch break, except for between

approximately 9am-5pm on November 19-November 23, 2018 I and the other Plaintiffs were sent

home on paid time off and paid holiday leave.

14, By fall of 2018, Trustify was in financial distress.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 27 of 66 PagelD# 187

15. — Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day.

18. On Friday, November 1 6, 2018, I and the other Plaintiffs emailed Boice and
formally requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018.

19. The November 16, 2018 email stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

20, On Monday, November 19, I and the other Plaintiffs met with Boice and asked
about our paychecks.

21. Boice became extremely angry and threatening toward us and told us to leave.

22.  Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, November 23.

23.  Trustify, meanwhile, deactivated our access to company email and instant
messaging systems on Monday, November 19, 2018.

24, On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

25.  Trustify and Boice have not paid me for the work I performed in November 2018.

26. This totals $4,986.30.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 28 of 66 PagelD# 188

27. Following my termination, I did not find employment between November 26, 2018

and April 29, 2019.

28. My lost wages between the time of my termination and April 29, 2019 equals

$29,615.38.

DATED this 7 day of May , 2019

Sacyhtays——

Stacy Blackburn
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 29 of 66 PagelD# 189

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 30 of 66 PageID# 190

 

200 12" Street Suite 801, Arlington, VA 22202

April 16, 2018

Dear Stacy,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to conditionally offer
you employment with the Company on the terms described below.

1. Position. You will start in a full-time position as a Content Producer and
you will initially report to Hala Shakra.

Your primary duties will include Content Production for our Product Team. By signing
this letter, you confirm with the Company that you are under no contractual or other legal
obligations that would prohibit you from performing your duties with the Company.

2. Compensation and Employee Benefits, Your annual salary will be
$70,000, payable tn accordance with the Company’s normal payroll cycle. As an exempt
employee, you will not be entitled to overtime pay and your salary is intended to cover all
hours worked including any hours worked in excess of 40 in a workweek or overtime as
otherwise mandated by applicable state law.

3. During your employment, you will be eligible for employee benefits consistent with
the Company’s practices and applicable law and in accordance with the terms of the
applicable benefit plans as they currently exist and subject to any future modifications in
the Company’s discretion. Trustify’s benefits are currently run through UnitedHealthcare
and include a range of plans from low deductible to high. Trustify contributes 100% up to
a capped amount for medical. For dental and vision the company contributes 50% of the
premiums, Trustify completely covers the costs of a standard $100,000 life insurance
policy, short term disability, and long term disability for all employees. Other benefits
include 2 weeks of Paid Time Off, three paid sick days, and your birthday off. Employees
have the chance to earn additional PTO through our 8-for-8 policy- for every 8 hours of
community service conducted with Trustify the employee has the potential to earn an
additional 8 hours of PTO to use ona service event of their choice. We enjoy weekly happy
hours, game nights, company sponsored outings, and casual attire.

4. Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement. Further, you hereby assign all right, title and interest

Doc ID: Sbe474ebc5t1 b58e27605d0025f7952d8d326bCd
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 31 of 66 PagelD# 191

in the work produced during your service as an employee of Trustify, except that you
retain display rights in the work, i.e., for use in portfolios, exhibitions and other self-
promotion channels,

5. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for any
reason, with or without cause or notice. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and procedures,
may change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company’s Chief
Executive Officer.

6. Qutside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business activity
without the written consent of the Company.

7. Taxes, Withholding and Required Deductions. All forms of

compensation referred to in this letter are subject to all applicable taxes, withholding and
any other deductions required by applicable law.

 

8. No Contract Violation. By signing below, you acknowledge, represent
and warrant to the Company that you are not now under any obligation of a contractual
nature to any person, business or other entity which is inconsistent or in conflict with this
ietter or which would prevent you from performing your obligations for the Company.

9. Background Investigation. Initial and continued employment with the
Company is contingent upon your successful completion of all of the Company’s lawful
employment background checks. Unsatisfactory results, refusal to cooperate with, or any
attempts to affect the results of employment background checks will result in withdrawal
of any employment offer, or termination of employment if already employed. By signing
below, you authorize the Company or its designee to inquire into your educational,
criminal, professional and/or past employment history as needed to research your
qualifications for this or any future position; and you agree to execute any necessary
consents to perform such checks. By signing below you also authorize any person, school,
current employer, past employer, organization or law enforcement agency to provide
Trustify or its designee with any information or opinion requested by Trustify in connection
with its background investigation, including but not limited to information concerning your
performance, reputation and character, and you release such persons and organizations
from any legal liability in providing such statement or opinions whether they are positive
or negative in nature.

Doc ID: 5bo474ebc5f1b58e27605d0025f7952d8d326b0d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 32 of 66 PagelD# 192

Miscellaneous.

(a) Governing Law, The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b) Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof,

(¢) Counterparts. This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature.

(d) —_ Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws by email or
any other electronic means, You hereby consent to (i} conduct business
electronically (ii) receive such documents and notices by such electronic delivery
and (iii) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

[Signature Page Follows]

Doc ID: 5be474ebc5f1 b58e27605d0025f7952dad326b0d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 33 of 66 PagelD# 193

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Confidential Information and Invention
Assignment Agreement and return them to me. As required, by law, your employment
with the Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the
close of business on April 20,2018,

Very truly yours,
TRUSTIFY

By: Sa

Name: Daniel K. Boice
Title: CEO

 

ACCEPTED AND AGREED:
Stacy Leigh Blackburn

slaefPlac——

(Signature)

 

 

04/16/2018
Date:

 

Anticipated Start Date: May 7, 2018

Attachment A: Confidential Information and Invention Assignment Agreement

Dac ID: 5be474ebe5f1 b58e27605d0025f7952d8d326b0d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 34 of 66 PagelD# 194

EXHIBIT E
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

)
MATTHEW SCOTT, et al., }
) Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs, )
}
v. )
)
TRUSTIFY, INC., et al., )
)
Defendants. )
)
AFFIDAVIT OF BEY WESLEY

I, Bey Wesley, affirm that I am competent to testify to the matters stated herein, deposes
anid says:

1, | am an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.

2. I am a Plaintiff in the above-captioned matter and a former employee of Trustify, Inc.
{‘Trustify”) and Daniel Boice.

3, I began working for Trustify and Boice on Marxch 17, 2017 in Arlington, Virginia.

4. Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.

5, Daniel K. Boice is the founder and CEO of Trustify.

6. In Boice’s capacity with Trustify, Boice individually:

a. was personally in charge of managing and controlling the business operations
of Trustify;

b. was my most senior manager and supervisor;

c. oversaw and evaluated my job duties;

cd. made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f. set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records
telating to me; and

i. had full authority to fire me, which he exercised on November 26, 2018. ©

7. Boice was the principal owner of Trustify and controlled how Trustify used its furids.

8. In 2018, Boice used Trustify funds to pay for personal expenses, including
approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds,

9, Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders,

10, Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

from Trustify

12, From November 1, 2018 until November 26, 2018, I worked each week day from
approximately 9am until approximately 5 pm with a I-hour lunch break, except for between
approximately 9am-5pm on November 19-November 23, 2018 I and the other Plaintiffs were
sent home on paid time off and paid holiday leave.

13. By fall of 2018, Trustify was in financial distress.

14. Trustify stopped paying amounts owed to some vendors.

15. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

16, Boice did not retum that or the next day.

Page 35 of 66 PagelD# 195
Case Jie lgPRRed@ MSs, ROPE! dad EGG GS/2OL4, figoe 96 of 86 PagelD# 296

requested payment for our unpaid wages and that Trustify appropriately pay our unpaid tax
withholdings for October 2018.

18. The November }6, 2018 email stated that if Trustify did not pay us that we would “be
forced to make a complaint to the Virginia Labor Board,”

19. On Monday, November 19, 1 and the other Plaintiffs met with Boice and asked about
our paychecks.

20. Boice became extremely angry and threatening toward us and told us to leave.

21. Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, Novernber 23,

22. Trustify, meanwhile, deactivated our access to company emai! and instant messaging
systems on Monday, November 19, 2018.

23. On the moming of November 26, 2018, Boice emailed me and terminated my
employment.

24, Trustify and Boice have not paid me for the work I performed in November 2018.
25. This totals $3,490.41.
26. Following my termination, I did not find a new position until February 5, 2019.

27, My lost wages between the time of my termination and February 5, 2019 equals
$9,531.51.

parepthis_ 4 day of Ney , 2019

 

Bey Wesley

2 4 ( /

  
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 37 of 66 PagelD# 197

EXHIBIT F
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 38 of 66 PagelD# 198

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

)
MATTHEW SCOTT, et al., )
} Civ. Action No. 1:19-cv-00032 (LO/MSN)
Plaintiffs, )
)
v. }
)
TRUSTIFY, INC., et al., )
)
Defendants. )

)

AFFIDAVIT OF MATTHEW BLANCHARD
I, Matthew Blanchard, affirm that I am competent to testify to the matters stated herein,
deposes and says:
I. T am an adult citizen of the U.S., competent to testify to the matters in this
Affidavit, and T have personal knowledge of the facts set forth herein.
2. I am a Plaintiff in the above-captioned matter and a former employee of Trustify,

Inc. (“Trustify”) and Daniel Boice.

3. I began working for Trustify and Boice on November 6, 2017 in Arlington,
Virginia.
4, Trustify is a start-up technology company that operated an application to connect

private investigators with individuals and businesses.
5. Daniel K. Boice is the founder and CEO of Trustify.

6. In Boice’s capacity with Trustify, Boice individually:
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 39 of 66 PagelD# 199

a, was personally in charge of managing and controlling the business

operations of Trustify;

b. was my most senior manager and supervisor;

c. oversaw and evaluated my job duties;

d. made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f. set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records

relating to me; and
i. had full authority to fire me, which he exercised on November 26, 2018.

7. Boice was the principal owner of Trustify and controlled how Trustify used its
funds,

8. In 2018, Boice used Trustify funds to pay for personal expenses, including
approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds.

9, Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

11. Twas paid $42,000 per year plus commission pursuant to an offer letter I received
from Trustify

12. My offer letter is attached as Exhibit 1.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 40 of 66 PagelD# 200

13. From November 1, 2018 until November 16, 2018, I worked each week day from
approximately 9am until approximately 5 pm with a 1-hour lunch break.

14, By fall of 2018, Trustify was in financial distress.

15. — Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day.

18. On Friday, November 16, 2018, I and the other Plaintiffs emailed Boice and
formally requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018.

19. The November 16, 2018 emai] stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

20, On Monday, November 19, I and the other Plaintiffs met with Boice and asked
about our paychecks.

21. Boice became extremely angry and threatening toward us and told us to leave.

22, OnNovember 16, 2019, Boice terminated my employment.

23. — Trustify and Boice have not paid me for the work I performed in November 2018,

24. This totals $1,841.09 in wages plus $500.00 in commission.

25. Following my termination, | did not find a new position until December 3, 2018.
26. My lost wages between the time of my termination and December 3, 2018 equals
$1,841.09.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 41 of 66 PagelD# 201

DATED this 8th day of May , 2019

Matthew Blanchard
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 42 of 66 PagelD# 202

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 43 of 66 PagelD# 203

 

 

irus

200 12" Street Suite 801, Arlington, VA 22202

 

November 8, 2017

Dear Matthew Blanchard,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to conditionally offer
you employment with the Company on the terms described below.

L. Position. You will start in a full-time position as a Sales Representative
and you will initially report to Vice President of Sales, Mary Burns.

Your primary duties will include communicating with prospective customers and selling
them any of the various products or services that the Company offers and other duties as
assigned. By signing this letter, you confirm with the Company that you are under no
contractual or other legal obligations that would prohibit you from performing your
duties with the Company.

2. Compensation and Employee Benefits. Your annual salary will be
$42, 000.00, paid out in semi-monthly installments of $1,750.00, plus $100 per every
appointment shown, payable in accordance with the Company’s normal payroll cycle. As
an exempt employee, you will not be entitled to overtime pay and your salary is intended
to cover all hours worked including any hours worked in excess of 40 in a workweek or
overtime as otherwise mandated by applicable state law.

3. During your employment, you will be eligible for employee benefits consistent with
the Company’s practices and applicable law and in accordance with the terms of the
applicable benefit plans as they currently exist and subject to any future modifications in
the Company’s discretion. Trustify’s benefits are currently run through UnitedHealthcare
and include a range of plans from low deductible to high. Trustify contributes 100% up to
a capped amount for medical. For dental and vision the company contributes 50% of the
premiums, Trustify completely covers the costs of a standard $100,000 life insurance
policy, short term disability, and long term disability for all employees.

Other benefits include 2 weeks of Paid Time Off, three paid sick days, and your birthday
off. Employees have the chance to earn additional PTO through our 8-for-8 policy- for
every 8 hours of community service conducted with Trustify the employee has the
potential to earn an additional 8 hours of PTO to use on a service event of their choice.

We enjoy weekly happy hours, game nights, company sponsored outings, and casual
attire.

Doc ID; 38068 1b7812b69521 f1 cd2642/1 S33bB8d2a44a4
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 44 of 66 PagelD# 204

4. Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement. Further, you hereby assign all right, title and interest
in the work produced during your service as an employee of Trustify, except that you
retain display rights in the work, i.e., for use in portfolios, exhibitions and other self-
promotion channels.

5. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for any
reason, with or without cause or notice. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and procedures,
may change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company’s Chief
Executive Officer.

6. Outside Activities. While you render services to the Company, you agree

that you will not engage in any other employment, consulting or other business activity
without the written consent of the Company.

7. Taxes, Withholding and Required Deductions. All forms of

compensation referred to in this letter are subject to all applicable taxes, withholding and
any other deductions required by applicable law.

8. No Coniract Violation. By signing below, you acknowledge, represent
and warrant to the Company that you are not now under any obligation of a contractual
nature to any person, business or other entity which is inconsistent or in conflict with this

letter or which would prevent you from performing your obligations for the Company.

9. Background Investigation. Initial and continued employment with the
Company is contingent upon your successful completion of all of the Company’s lawful
employment background checks. Unsatisfactory results, refusal to cooperate with, or any
attempts to affect the results of employment background checks will result in withdrawal
of any employment offer, or termination of employment if already employed. By signing
below, you authorize the Company or its designee to inquire into your educational,
criminal, professional and/or past employment history as needed to research your
qualifications for this or any future position; and you agree to execute any necessary
consents to perform such checks. By signing below you also authorize any person, school,
current employer, past employer, organization or law enforcement agency to provide
Trustify or its designee with any information or opinion requested by Trustify in connection
with its background investigation, including but not limited to information concerning your

Doc ID: 38068 1b78f2b69521 fl cd2642f1 53a3basd2a44a4
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 45 of 66 PagelD# 205

performance, reputation and character, and you release such persons and organizations
from any legal liability in providing such statement or opinions whether they are positive
or negative in nature.

10. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b) Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof,

(c) Counterparts, This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature.

(d) Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws by email or
any other electronic means. You hereby consent to (i) conduct business
electronically (ii) receive such documents and notices by such electronic delivery
and (iti) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

[Signature Page Follows]

Dac ID: 380b81b78f2b69521 f1cd264211533b88d2a44a4
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 46 of 66 PagelD# 206

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Confidential Information and Invention
Assignment Agreement and return them to me. As required, by law, your employment
with the Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the
close of business on November 8", 2017,

Very truly yours,
TRUSTIFY

Name: Daniel kK. Boice
Title: CEO.

 

ACCEPTED AND AGREED:

 

ME ins

(Signature)
11/08/2017

 

 

Date:

Anticipated Start Date: 11/6/2017

Attachment A: Confidential Information and Invention Assignment Agreement

Doc ID: 380b81078f2b69521f1cd2642H 533b8sd2ad4a4
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 47 of 66 PagelD# 207

EXHIBIT G
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 48 of 66 PagelD# 208

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

MATTHEW SCOTT, et al.,
Civ. Action No, 1:19-cv-00032 (LO/MSN)
Plaintiffs,

Vv.

TRUSTIFY, INC., et al.,

Defendants.

ee ee

 

AFFIDAVIT OF BERNADETTE VIELHABER
I, Bernadette Vielhaber, affirm that I am competent to testify to the matters stated herein,
deposes and says:
l. Tam an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.
2. Tam a Plaintiff in the above-captioned matter and a former employee of Trustify,
Inc. “Trustify”) and Daniel Boice.
3. I began working for Trustify and Boice on April 23, 2018 in Arlington, Virginia.
4. Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.
5, Daniel K. Boice is the founder and CEO of Trustify.
6. In Boice’s capacity with Trustify, Boice individually:
a, was personally in charge of managing and controlling the business
operations of Trustify;

b. was my most senior manager and supervisor;
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 49 of 66 PagelD# 209

c, oversaw and evaluated my job duties;

d. made or delegated the decisions to me;

€. set and determined my job duties and responsibilities;

f. set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule;

h. maintained or caused to be maintained all work and employment records

relating to me; and

i. had full authority to fire me, which he exercised on November 26, 2018.
7. Boice was the principal owner of Trustify and controlled how Trustify used its
funds.
8. In 2018, Boice used Trustify funds to pay for personal expenses, including

approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related to a personal lawsuit with Trustify funds.

9, Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders.

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

Il. Twas paid $70,000 per year pursuant to an offer letter I received from Trustify.

12. My offer letter is attached as Exhibit 1.

13. From November 1, 2018 until November 26, 2018, [ worked each week day from
approximately 9am until approximately 5 pm with a 1-hour lunch break, except for between
approximately 9am-Spm on November 19-November 23, 2018 I and the other Plaintiffs were sent
home on paid time off and paid holiday leave.

l4. By fall of 2018, Trustify was in financial distress.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 50 of 66 PagelD# 210

15. Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to get Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day.

18, On Friday, November 16, 2018, I and the other Plaintiffs emailed Boice and
formally requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018,

19, | The November 16, 2018 email stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

20, On Monday, November 19, I and the other Plaintiffs met with Boice and asked
about our paychecks.

21. Boice became extremely angry and threatening toward us and told us to leave.

22. Trustify Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanksgiving,
November 22 and Friday, November 23.

23.  Trustify, meanwhile, deactivated our access to company email and instant
messaging systems on Monday, November 19, 2018. -

24, On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

25, Trustify and Boice have not paid me for the work I performed in November 2018.

26. ‘This totals $4,986.30.

27. — Following my termination, | have not yet found a new position.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 51 of 66 PagelD# 211

28. My lost wages between the time of my termination and April 29, 2019 equals

$29,615.38.

DATED this 3 day of May, 2019

Upuuedittichel pb.

Bernadette Vielhaber

 
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 52 of 66 PagelD# 212

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 53 of 66 PagelD# 213

 

200 2" Street Suite 801, Arlington, VA 22202

April 17, 2018

Dear Bernadette,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to conditionally offer
you employment with the Company on the terms described below.

1. Position. You will start in a full-time position as a Content Writer and
you will initially report to Elliot Rysenbry.

Your primary duties will include Content Writing for our Product and Marketing Team.
By signing this letter, you confirm with the Company that you are under no contractual or
other legal obligations that would prohibit you from performing your duties with the
Company.

2. Compensation_and Employee Benefits. Your annual salary will be
$58,000, payable in accordance with the Company’s normal payroll cycle. As an exempt
employee, you will not be entitled to overtime pay and your salary is intended to cover all
hours worked including any hours worked in excess of 40 in a workweek or overtime as
otherwise mandated by applicable state law,

3. During your employment, you will be eligible for employee benefits consistent with
the Company’s practices and applicable law and in accordance with the terms of the
applicable benefit plans as they currently exist and subject to any future modifications in
the Company’s discretion. Trustify’s benefits are currently run through UnitedHealthcare
and include a range of plans from low deductible to high. Trustify contributes 100% up to
a capped amount for medical. For dental and vision the company contributes 50% of the
premiums. Trustify completely covers the costs of a standard $100,000 life insurance
policy, short term disability, and long term disability for all employees. Other benefits
include 2 weeks of Paid Time Off, three paid sick days, and your birthday off. Employees
have the chance to earn additional PTO through our 8-for-8 policy- for every 8 hours of
community service conducted with Trustify the employee has the potential to earn an
additional 8 hours of PTO to use on a service event of their choice. We enjoy weekly happy
hours, game nights, company sponsored outings, and casual attire.

4. Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information and

Doc ID: f278d410641 186dbfdb2d59504e1 ecs2s936tSed
|
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 54 of 66 PagelD# 214 |

Invention Assignment Agreement. Further, you hereby assign all right, title and interest
in the work produced during your service as an employee of Trustify, except that you
retain display rights in the work, i.e., for use in portfolios, exhibitions and other self-
promotion channels.

5. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for any
reason, with or without cause or notice. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and procedures,
may change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company’s Chief
Executive Officer.

6. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business activity
without the written consent of the Company.

7. Taxes, Withholding and Required Deductions. All forms of
compensation referred to in this letter are subject to all applicable taxes, withholding and
any other deductions required by applicable law.

8. No Contract Violation. By signing below, you acknowledge, represent
and warrant to the Company that you are not now under any obligation of a contractual
nature to any person, business or other entity which is inconsistent or in conflict with this
letter or which would prevent you from performing your obligations for the Company.

9. Background Investigation. Initial and continued employment with the
Company is contingent upon your successful completion of all of the Company’s lawful
employment background checks. Unsatisfactory results, refusal to cooperate with, or any
attempts to affect the results of employment background checks will result in withdrawal
of any employment offer, or termination of employment if already employed. By signing
below, you authorize the Company or its designee to inquire into your educational,
criminal, professional and/or past employment history as needed to research your
qualifications for this or any future position; and you agree to execute any necessary
consents to perform such checks. By signing below you also authorize any person, school,
current employer, past employer, organization or law enforcement agency to provide
Trustify or its designee with any information or opinion requested by Trustify in connection
with its background investigation, including but not limited to information concerning your
performance, reputation and character, and you release such persons and organizations
from any legal liability in providing such statement or opinions whether they are positive
or negative in nature.

Doc ID: [2780410641 1 86dbfdi2d59504e1 ec928936152d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 55 of 66 PagelD# 215

Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b) Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof.

(c) Counterparts. This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shal! constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature.

(d) ~—_ Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws by email or
any other electronic means. You hereby consent to (i) conduct business
electronically (ii) receive such documents and notices by such electronic delivery
and (iti) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

{Signature Page Follows]

Dac ID: (27804106411 86dbfdb2d59504e1 ec928936f52d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 56 of 66 PagelD# 216

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Confidential Information and Invention
Assignment Agreement and return them to me. As required, by law, your employment
with the Company is also contingent upon your providing legal! proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the
close of business on April 20,2018,

Very truly yours,
TRUSTIFY

By: a

Name: Daniel K, Boice
Title: CEO

 

ACCEPTED AND AGREED:
Bernadette A. Vielhaber

 

Bernadette. % Viethaber

 

(Signature)
04/17/2018

 

Date:
Anticipated Start Date: April 23, 2018

Attachment A: Confidential Information and Invention Assignment Agreement

Doc ID: 2780410641 1 86dbfdb2d59504e 1 ec928936152d
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 57 of 66 PagelD# 217

EXHIBIT H
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 58 of 66 PagelD# 218

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

Alexandria Division

)

MATTHEW SCOTT, et al., )
) Civ, Action No, 1:19-cy-00032 (LO/MSN)

Plaintiffs, )

)

v. )

)

TRUSTIFY, INC., et al., )

)

Defendants. }

)

 

AFFIDAVIT OF ANDREW LITTLE
I, Andrew Little, aflirm that I am competent to testify to the matters stated herein, deposes
and says:
l. 1am an adult citizen of the U.S., competent to testify to the matters in this Affidavit,
and I have personal knowledge of the facts set forth herein.
2. ~° Tama Plaintiff in the above-captioned matter and a former employee of Trustify,
Inc. (“Trustify”) and Daniel Boice.
3, [began working for Trustify and Boice on April 17, 2017 in Arlington, Virginia.
4, Trustify is a start-up technology company that operated an application to connect
private investigators with individuals and businesses.
5, Danicl K. Boice is the founder and CEO of Trustify.
6. In Boice’s capacity with Trustify, Boice individually:
a. was personally in charge of managing and controlling the business
operations of Trustify;

b. was my most senior manager and supervisor;
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 59 of 66 PagelD# 219

c. oversaw and evaluated my job duties;

d, made or delegated the decisions to me;

e. set and determined my job duties and responsibilities;

f set and determined my rate and method of pay;

g. set, controlled, and monitored my work schedule ;

h. maintained or caused to be maintained all work and employment records

relating to me; and

i, had full authority to fre me, which he exercised on November 26, 2018,
7, Boice was the principal owner of Trustify and controlled how Trustify used its
funds.
8. In 2018, Boice used Trustify funds to pay for personal expenses, including

approximately $600,000 for a documentary about Boice and his wife, and Boice also promised to
pay expenses related toa personal lawsuit with Trustify funds.

9. Trustify and Boice provided an online private investigator platform that connected
customers with private investigators in a manner that crossed state borders,

10. Trustify and Boice had a gross annual revenue that exceeded $500,000.00.

ll. I was paid $50,000 per year plus 7% commission of the gross amount of revenue |
sold pursuant to an offer letter I received from Trustify.

12, My offer letter is attached as Exhibit 1.

13, From November 1, 2018 until November 26, 2018, I worked each week day from
approximately 9am until approximately 5 pm with a 1-hour lunch break, except for between
approximately 9am-5pm on November 19-Novernber 23, 2018 I and the other Plaintiffs were sent

home on paid time off and paid holiday leave.
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 60 of 66 PagelD# 220

14, By fall of 2018, Trustify was in financial distress,

15, Trustify stopped paying amounts owed to some vendors.

16. On Thursday, November 15, 2018, which was payday for Plaintiffs for their work
from November 1-14, Boice claimed that he was going to the bank to pet Trustify’s employees’
paychecks and left the office.

17. Boice did not return that or the next day.

18. On Friday, November 16, 2018, [ and the other Plaintiffs emailed Boice and
formally requested payment for our unpaid wages and that Trustify appropriately pay our unpaid
tax withholdings for October 2018,

19, The November 16, 2018 email stated that if Trustify did not pay us that we would
“be forced to make a complaint to the Virginia Labor Board.”

20. On Monday, November 19, I and the other Plaintiffs met with Boice and asked
about our paychecks.

21, Boice became extremely angty and threatening toward us and told us to leave.

22. Trustify. Vice President Matthew De Leon instructed the us to take paid time off for
the rest of the day Monday, Tuesday, and Wednesday and we had paid holidays on Thanks giving,
November 22 and Friday, November 23.

23. — Trustify, meanwhile, deactivated our access to company email and instant
messaging systems on Monday, November 19, 2018,

24, On the morning of November 26, 2018, Boice emailed me and terminated my
employment.

25. Trustify and Boice have not paid me fort the work I performed in November 2018,

26, This totals $3,561.64 in wages and $1,300.00 in commission,
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 61 of 66 PageID# 221

27, Following my termination, I did not find a new job until January 27, 2019, My new

position pays more than my job with Trustify,

28, My lost wages between the time of my termination and January 27, 2019 equals

$8,493.15.

DATED this 8 day of May _, 2019

inrdagirn “Ssthy

 

Andrew Little
0, Jack, Oecntt
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 62 of 66 PageID# 222

EXHIBIT 1
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 63 of 66 PageID# 223

 

200 12" Street Suite 801, Arlington, VA 22202

March 31, 2017

Dear Cole Little,

Trustify Inc., a Delaware corporation (the “Company”), is pleased to conditionally offer
you employment with the Company on the terms described below.

1. Position. You will start in a full-time position as a Customer Success
Manager and you will initially report to Mary Burns, Vice President of Sales.

Your primary duties will include offering support to Trustify’s consumer and business
clients, By signing this letter, you confirm with the Company that you are under no
contractual or other legal obligations that would prohibit you from performing your
duties with the Company.

2. Compensation and Employee Benefits. Your annual salary will be
$47,000.00 plus bonus incentives, payable in accordance with the Company’s normal
payroll cycle. As an exempt employee, you will not be entitled to overtime pay and your
salary is intended to cover all hours worked including any hours worked in excess of 40 in
a workweek or overtime as otherwise mandated by applicable state law.

3. During your employment, you will be eligible for employee benefits consistent with
the Company’s practices and applicable law and in accordance with the terms of the
applicable benefit plans as they currently exist and subject to any future modifications in
the Company’s discretion. Trustify’s benefits are currently run through UnitedHealthcare
and include a range of plans from low deductible to high. Trustify contributes 100% up to
a capped amount for medical. For dental and vision the company contributes 50% of the
premiums. Trustify completely covers the costs of a standard $100,000 life insurance
policy, short term disability, and long term disability for all employees.

Other benefits include 2 weeks of Paid Time Off, three paid sick days, and your birthday
off. Employees have the chance to earn additional PTO through our 8-for-8 policy- for
every 8 hours of community service conducted with Trustify the employce has the
potential to earn an additional 8 hours of PTO to use on a service event of their choice,
We enjoy weekly happy hours, game nights, company sponsored outings, and casual
attire.

Doc ID: 138a8 1676101 8efd26b25fabhd3224fad2ed7ec3
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 64 of 66 PagelD# 224

4. Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement. Further, you hereby assign all right, title and interest
in the work produced during your service as an employee of Trustify, except that you
retain display rights in the work, i.e., for use in portfolios, exhibitions and other self-
promotion channels.

5. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for any
reason, with or without cause or notice. Any contrary representations which may have
been made to you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and procedures,
may change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company’s Chief’
Executive Officer.

6. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business activity
without the written consent of the Company.

7. Taxes, Withholding and Required Deductions. Ajl forms of

compensation referred to in this letter are subject to all applicable taxes, withholding and
any other deductions required by applicable law.

 

8. No Contract Violation. By signing below, you acknowledge, represent
and warrant to the Company that you are not now under any obli igation of a contractual
nature to any person, business or other entity which is inconsistent or in conflict with this
letter or which would prevent you from performing your obligations for the Company.

9. Background Investigation. Initial and continued employment with the
Company i is contingent upon your successful completion of all of the Company’s lawful
employment background checks. Unsatisfactory results, refusal to cooperate with, or any
attempts to affect the results of employment background checks will result in withdrawal
of any employment offer, or termination of employment if already employed. By signing
below, you authorize the Company or its designee to inquire into your educational,
criminal, professional and/or past employment history as needed to research your
qualifications for this or any future position; and you agree to execute any necessary
consents to perform such checks. By signing below you also authorize any person, school,
current employer, past employer, organization or law enforcement agency to provide
Trustify or its designee with any information or opinion requested by Trustify in connection
with its background investigation, including but not limited to information concerning your

Doc ID: 138a81676101 8efd26b25fa6bd3224fad2ed7ec3
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 65 of 66 PageID# 225

performance, reputation and character, and you release such persons and organizations
from any legal liability in providing such statement or opinions whether they are positive
or negative in nature.

10. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and
performance of this letter, and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of Delaware, without giving effect to
principles of conflicts of law.

(b} = Entire Agreement. This letter sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and supersedes
all prior or contemporaneous discussions, understandings and agreements,
whether oral or written, between them relating to the subject matter hereof.

(c} Counterparts. This letter may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile copy will have the same force and effect as execution of
an original, and a facsimile signature will be deemed an original and valid
signature.

(d) ~—_ Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents or notices related to this Agreement, securities of
the Company or any of its affiliates or any other matter, including documents
and/or notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or Bylaws by email or
any other electronic means. You hereby consent to (i) conduct business
electronically (ii) receive such documents and notices by such electronic delivery
and (iit) sign documents electronically and agree to participate through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

[Signature Page Follows]

Doc ID: 138481676101 8efd26b25faSbd3224f3d2ed7ec3
Case 1:19-cv-00032-LO-MSN Document 14-1 Filed 05/30/19 Page 66 of 66 PagelID# 226

If you wish to accept this offer, please sign and date both the enclosed duplicate
original of this letter and the enclosed Confidential Information and Invention
Assignment Agreement and return them to me. As required, by law, your employment
with the Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will expire at the

close of business on April 3, 2017.

ACCEPTED AND AGREED:

Cole Little

Cole Little

(Signature)

 

04/01/2017
Date:

 

Anticipated Start Date: April 17, 2017

Very truly yours,

TRUSTIFY

By:

Bin VBS

Name: Daniel K, Boice
Title: CEO

CL

Attachment A: Confidential Information and Invention Assignment Agreement

Doe ID: 138481676101 8efd26b25fa6bd3224fadzed7ec3
